DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In the preliminary amendment dated 13 March 2020, the following has occurred: Claims 1, 2, 5, 11-16, and 20 have been amended.
Claims 1-20 are pending.

Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 11-19), machine (claims 1-10), and manufacture (claim 20) which recite steps of requesting a medical record, tracking user input, identifying one or more patient 
These steps of considering the types of information relevant for a user, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the computer hardware language, identifying one or more patient parameters associated with the patient, associating two or more patients into a patient cohort, identifying commonly accessed information for users, and associating the identified types of information with the cohort in the context of this claim encompasses a mental process of the user thinking about the types of information that would be relevant for a cohort of patients.  Similarly, the limitation of associating the requested patient with a patient cohort, and identifying the types of information associated with that cohort, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10 and 12-19, reciting particular aspects of how considering the types of information relevant for a user  may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of reciting steps as performed by computer hardware amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0018], [0019], [0068], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a request for information, tracking the user input amounts to mere data gathering, recitation of electronic medical records amounts to selecting a particular data source or type of data to be manipulated, recitation of identifying a particular set of information amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps recited as performed by a computer, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10 and 12-19, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 5, 6, 14, 15, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 7, 16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining information as associated, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); determining information as associated, tracking user input, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 4 and 13, applicant’s specification fails to describe how to perform the functionality of, “wherein the identification of the specific user of the user interface is based at least on part on one or more favorable outcomes for one or more patients.”  Applicant’s specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated, or how the favorable outcomes may be used to affect the information which is displayed on the interface.  Applicant’s specification describes some inputs on a very high level (e.g., interactions on the user interface), what resources may be used (e.g., favorable outcome data), and the resulting outputs (e.g., identification of a specific user of the user interface).  Applicant’s specification fails to 
Regarding claims 10 and 19, applicant’s specification fails to describe how to perform the functionality of, “wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine an ease of use metric associated with the user, wherein users that display relatively higher ease of use of the system are categorized as expert users.”  Applicant’s specification fails to describe how information “ease of use” might be gathered or with respect to what standard “ease of use” may be evaluated.  Applicant’s specification describes certain manners of determining that some users may be considered expert users based on certain patterns of usage at [0021] and [0033], but neither of these paragraphs describe anything which would map to “ease of use with any reasonable certainty.  It is further noted that neither paragraph describes the interactions with a particular degree to program a computer to identify a particular user as an expert user.  Accordingly, Applicant’s specification fails to adequately disclosure the computer algorithm in sufficient detail such that one of ordinary skill in the art can reasonable conclude that inventor possessed this claimed subject matter at the time of filing (See MPEP 2161.01).
Claims 4-6, 10, 13-15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the term “favorable outcomes” is a relative term which renders the claims indefinite. The term “favorable outcome” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification fails to describe how information about such favorable outcomes might be gathered, with respect to what standard favorable outcomes may be evaluated.  For purposes of examination, this is understood to pertain to anything which is favorable or otherwise beneficial to either the patient or the provider in care of the patient.
Regarding claims 5 and 14, it is unclear what is meant by an “additional” medical information source.  Each respective independent claim fails to describe any particular information source, and it is unclear with what reference point a source might be construed as an “additional” medical information source.
Regarding claims 6 and 15, it is unclear what is meant by an “additional” obtained information.  Each respective independent claim fails to describe any particular obtained information, and it is unclear with what reference point obtained information might be construed as an “additional” obtained information.
Regarding claims 10 and 19, the term “ease of use metric” is a relative term which renders the claims indefinite. The term “ease of use metric” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Reden (Pub. No. 2016/0147946).
Regarding claim 1, Von Reden discloses: A system configured to analyze electronic medical records, the system comprising:
a user interface configured to receive input from a user as the user reviews one or more electronic medical records (See [0072]), and further configured to receive a request for patient information (See [0072]); and
a processor comprising:
a patient cohort generator configured to: (i) track the user input (See [0033], [0095], [0100], [0101], [0106]); (ii) identify, based on the user input, patient information accessed through the user interface (See [0033], [0095], , and further identify one or more patient parameters associated with the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); (iii) associate two or more patients into a patient cohort based on the one or more patient parameters (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); (iv) identify, for the patient cohort, one or more types of information most commonly accessed by the users (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and (v) associate the identified one or more types of information with the patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and
a record identifier configured to: (i) associate the patient for whom patient information is requested with a patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history ; and (ii) identify, based on the patient cohort with whom the patient is associated, the one or more types of information associated with that cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms).
Regarding claim 11, Von Reden discloses A method for analyzing electronic medical records, the method comprising the steps of:
generating a patient cohort, comprising the steps of:
tracking the activity of one or more users of an electronic medical record interface (See [0033], [0095], [0100], [0101], [0106]);
identifying, based on an analysis of the tracked activity, patient information accessed by the one or more users through the electronic medical record interface, and further identifying one or more patient parameters associated with the patient (See [0033], [0095], [0100], [0101], [0106]);
associating two or more patients into a patient cohort based on the one or more patient parameters (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
identifying, for the patient cohort, one or more types of information most commonly accessed by the users (See [0033], [0095], [0100], [0101], 
associating the identified one or more types of information with the patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
receiving, from a user, a request for information about a patient (See [0072]);
associating the patient, based on one or more parameters of the patient, with a patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms); and
identifying, based on the associated patient cohort, the one or more types of information associated with that cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms). 
Regarding claim 2,
further comprising a patient cohort database configured to store information about one or more generated patient cohorts (See [0101], [0102], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms).
Regarding claims 3 and 12, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden further discloses:
wherein the patient cohort generator is further configured to identify a specific user of the user interface among a plurality of users, and further configured to track the user input for the identified specific user (See [0033], tracking relevance to a particular user’s opinion, “user-specific preference,” [0040], users are able to indicate data preference to indicate relevant data to a clinical situation, [0095], whether a current user uses and/or how much, [0100], [0101], [0106], user specific knowledge).
Regarding claims 4 and 13, Von Reden discloses the limitations of claims 3 and 12, respectively.  Von Reden further discloses:
wherein the identification of the specific user of the user interface is based at least on part on one or more favorable outcomes for one or more patients (See [0130]-[133], [0033], tracking relevance to a particular user’s opinion, “user-specific preference,” [0040], users are able to indicate data preference to indicate relevant data to a clinical situation, [0095], whether a current user uses and/or how much, [0100], [0101], [0106], user specific knowledge).

Regarding claims 5 and 14, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden further discloses:
wherein the patient cohort generator is further configured to refine the associated identified one or more types of information using data from an additional medical information source (See [0075], data from other sources, [0123], history information from a variety of sources to describe patients with similar conditions).
Regarding claims 6 and 15, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden further discloses:
wherein the patient cohort identification by the record identifier is based at least in part on additional obtained information about the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)
Regarding claims 7 and 16,
wherein the user interface is further configured to display one or more of the identified types of information associated with the identified patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)
Regarding claims 8 and 17, Von Reden discloses the limitations of claims 7 and 16, respectively.  Von Reden further discloses:
wherein the user interface is further configured to display a portion of the identified types of information associated with the identified patient cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Von Reden (Pub. No. 2016/0147946) in view of Flinn et al (Pub. No. 2006/0200432).
Regarding claims 9 and 18, Von Reden discloses the limitations of claims 1 and 11, respectively.  Von Reden describes monitoring usage patterns of users and peers (See [0033]), different types of specialized users (See [0109]) and considers expert data (See [0047]) and best practices (See [0053], [0060], [0125], [0130]).  Von Reden does not expressly describe considering the usage patterns of expert users, per se; however, considering the usage behaviors of expert users are taught by Flinn:
the processor is further configured to determine whether the user is to be categorized as an expert user (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users), and
in identifying one or more types of information most commonly accessed by the users, the processor is configured to identify one or more types of information most commonly accessed by expert users of the system (See [0088], [0147], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users).
Flinn teaches an approach of recommending information to users based on usage patterns which includes consideration of expert preferences with the motivation of presenting information relevant to a user at a particular context (See Flinn, [0147]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the presentation of relevant information of Von Reden so as to have included consideration of usage 
Regarding claims 10 and 19, Von Reden in view of Flinn teaches the limitations of claims 9 and 18, respectively.  Von Reden describes monitoring usage patterns of users and peers (See [0033]), different types of specialized users (See [0109]) and considers expert data (See [0047]) and best practices (See [0053], [0060], [0125], [0130]).  Von Reden does not expressly describe considering the usage patterns of users to categorize a user as an expert; however, considering the usage behaviors of expert users in this manner are taught by Flinn:
wherein, in determining whether the user is to be categorized as an expert user, the processor is configured to analyze the user's input to determine an ease of use metric associated with the user, wherein users that display relatively higher ease of use of the system are categorized as expert users (See [0232], [0259], inferring users to be highly informed or expert users).
Flinn teaches an approach of recommending information to users based on usage patterns which includes consideration of expert preferences with the motivation of presenting information relevant to a user at a particular context (See Flinn, [0147]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the combined teachings of Von Reden/Flinn so as to have included consideration of usage behaviors of experts, in accordance with the teaching of Flinn, in order to present information relevant to a user at a particular context (See Flinn, [0147]).
Regarding claim 20, Von Reden discloses A non-transitory machine-readable storage medium encoded with instructions for displaying portions of medical records, the non-transitory machine-readable storage medium comprising (See [0128], [0157], [0181]):
instructions for presenting a user interface to a plurality of users for reviewing one or more electronic medical records associated with a plurality of patients (See [0072], [0101], [0103]);
instructions for tracking use of the user interface by the plurality of users (See [0033], [0095], [0100], [0101], [0106]);
identifying a type of information commonly accessed by the user for patients of a first cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
receiving, via the user interface, a request for data relating to a patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
determining that the patient belongs to the first cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
locating at least one record stored for the patient that includes information of the type of information commonly accessed by the user for patients of a first cohort (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms);
displaying at least one of a portion of the record, an identifier of the trecord, or a link to the record in response to the request for data relating to the patient (See [0033], [0095], [0100], [0101], [0106], relevance to certain criterion (e.g., clinical scenario, patient, exam, condition), [0123], context for relevance including symptoms of exam and history of other patients with similar conditions and similar symptoms).
Von Reden describes monitoring usage patterns of users and peers (See [0033]), different types of specialized users (See [0109]) and considers expert data (See [0047]) and best practices (See [0053], [0060], [0125], [0130]).  Von Reden does not expressly describe considering the usage patterns of expert users, per se; however, considering the usage behaviors of expert users are taught by Flinn:
instructions for classifying at least one of plurality of users as an expert user based on tracked use for the expert user (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users);
identifying a type of information commonly accessed by the expert
locating at least one record stored for the patient that includes information of the type of information commonly accessed by the expert user for patients of a first cohort (See [0088], [0311], [0323], also see [0232], [0259], inferring users to be highly informed or expert users);
Flinn teaches an approach of recommending information to users based on usage patterns which includes consideration of expert preferences with the motivation of presenting information relevant to a user at a particular context (See Flinn, [0147]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the presentation of relevant information of Von Reden so as to have included consideration of usage behaviors of experts, in accordance with the teaching of Flinn, in order to present information relevant to a user at a particular context (See Flinn, [0147]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadeghi et al (Pub. No. 2014/0278448) describes tracking usage patterns to determine relevance for specific health care institutions and situations.
Sorensen et al (Pub. No. 2018/0137244) describes an approach to tracking usage patterns of users and groups to determine clinical relevance of data for display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619